Denied and Opinion Filed February 18, 2020




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-20-00082-CV

      IN RE HUB GROUP TRUCKING, INC.; WAEL AL-ASHQAR; MAPLETREE
              TRANSPORTATION, INC.; AND DENNIS EADS, Relators

                 Original Proceeding from the 134th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-08540

                             MEMORANDUM OPINION
                      Before Justices Schenck, Partida-Kipness, and Nowell
                               Opinion by Justice Partida-Kipness
       Relators Hub Group Trucking, Inc., Wael Al-Ashqar, Mapletree Transportation, Inc., and

Dennis Eads filed this petition for a writ of mandamus challenging the trial court’s August 5,

2019 order granting real party in interest’s motion to strike the section 18.001 counteraffidavit of

Marilyn Pacheco and the trial court’s December 5, 2019 order denying relators’ motions to

reconsider striking the counteraffidavit. Entitlement to mandamus relief requires relators to

show both that the trial court has clearly abused its discretion and that relators have no adequate

appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). After reviewing the petition for writ of mandamus and mandamus record, we

conclude relators have failed to show their remedy by appeal is inadequate. See In re Jeremiah

Parks, No. 05-19-00375-CV, slip op. at 5 (Tex. App—Dallas Feb. 18, 2020, orig. proceeding)
(mem. op.); In re Flores, No. 01-19-00484-CV, 2020 WL 425297, at *1–2 (Tex. App.—Houston

[1st Dist.] Jan. 28, 2020, orig. proceeding).

       Accordingly, we deny relators’ petition for writ of mandamus. See TEX. R. APP. P.

52.8(a) (the court must deny the petition if the court determines relator is not entitled to the relief

sought).




                                                       /Robbie Partida-Kipness/
                                                       ROBBIE PARTIDA-KIPNESS
                                                       JUSTICE

200082F.P05




                                                 –2–